Citation Nr: 1505319	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement service connection for a skin disorder, claimed as acne vulgaris.

2.  Entitlement to service connection a skin disorder, claimed as acne vulgaris and eczema.

3.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus residuals with osteotomy residuals and degenerative arthritis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, in pertinent part, denied a TDIU.  In June 2010, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for acne vulgaris and denied an increased evaluation for the Veteran's post-operative left foot hallux valgus residuals with osteotomy residuals and degenerative arthritis.  

In October 2010, the Board remanded the Veteran's appeal to the RO for additional action.  The June 2010 rating decision had not been incorporated into the claims files at the time of the Board's Remand.  

In February 2011, the Veteran submitted a notice of disagreement (NOD) with both the determination that new and material evidence had not been received to reopen service connection for acne vulgaris and the denial of an increased evaluation for his left foot disability.  A March 2013 statement of the case (SOC) was issued; and in July 2013, the Veteran filed a substantive appeal, which was deemed untimely by the RO.  

The Board observes that the March 2013 SOC was not associated with the claims file at the time the new and material evidence and increased rating matters were addressed by the Board in January 2014, and the appeal was remanded at that time in order to provide the Veteran with an SOC.  As there was a problem with the appropriate attachment of the SOC to the claims folder, the Board will give the Veteran the benefit of the doubt and accept his substantive appeal as timely.  Additionally, the Board heard argument regarding these claims during the November 2014 hearing.  And the Court has held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court explained that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id., at 47.

As the claim for a skin disorder, claimed as acne vulgaris is reopened in this decision, the separate claims for service connection for skin disorders will be combined.  See, by analogy, Clemons v. Shinseki, 23 Vet. App. 1 (2009) (for the proposition that a claim for service connection is based around claimed symptoms rather than specific diagnoses.

While the case was in remand status, the Veteran requested a Central Office Hearing.

The Veteran testified at the November 2014 at a Central Office Hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran was granted a 30-day abeyance, in order to submit additional evidence, to include private treatment records.  No additional pertinent evidence has been received at this time.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claims.  The electronic files contain additional evidence, including the November 2014 Board hearing transcript, which the Board has reviewed.  The remaining documents are either duplicative of the documents in the paper claims file or are irrelevant to the issues currently before the Board.  

The issues of service connection for hearing loss and vision loss have been raised in a September 2014 statement; the issues of service connection for a heart disorder and right toe disability have been raised in an October 2014 statement; the issue of service connection for an immune deficiency disorder has been raised in a December 2014 statement; and the issues for an increased rating for tinea pedis; service connection for a chest disorder; and service connection for a right foot disorder have been raised by the record during the November 2014 Board hearing; however none of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and all issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board's disposition of the claim for new and material evidence for acne vulgaris is set forth below.  The reopened claim, as well as the remaining claims is addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  In a final rating decision issued in July 1980 (with notification to the Veteran in October 1980), the AOJ denied entitlement to service connection for a skin disorder, claimed as acne vulgaris.

2.  In a final rating decision issued in September 2008, the AOJ denied reopening the Veteran's claim for a skin condition, claimed as acne vulgaris.

3.  Evidence received since the most recent final September 2008 AOJ decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for skin disorder, claimed as acne vulgaris.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied reopening the Veteran's claim of entitlement to service connection for a skin disorder, claimed as acne vulgaris is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder, claimed as acne vulgaris.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a skin disorder, claimed as acne vulgaris is completely favorable, no further actual is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran seeks to establish service connection for a skin disorder, claimed as acne vulgaris.  This claim was subject to a prior final denial.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, claimed as acne vulgaris is as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The record reflects that, in July 1980, the RO denied service connection for a skin disorder, claimed as acne vulgaris.  The evidence of record at that time included the Veteran's service treatment records and the report of a February 1980 VA examination. 

The basis for the denial of service connection for a skin disorder, claimed as acne vulgaris was that the RO found that the Veteran's skin condition preexisted service.  Although notified of the denial in October 1980, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time. See 38 C.F.R. § 3.156(b), (c).  Hence, the July 1980 rating decision is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  

Moreover, a September 2008 rating decision, denied reopening the Veteran's claim for service connection for acne vulgaris, on the basis that new and material evidence had not been received.  Although notified of the denial in September 2008, the Veteran did not initiate an appeal in this matter.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the September 2008 rating decision is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  

Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.

As noted, as a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board notes, however, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108. 

The Veteran filed his current claim to reopen in November 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with the claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  "New" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim for service connection for a skin disorder, claimed as acne vulgaris was the AOJ's September 2008 rating decision which denied reopening the claim.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since September 2008 includes VA treatment records, private treatment records, records from the Social Security Administration, the Veteran's statements, and the November 2014 Board hearing transcript.  This evidence includes testimony from the Veteran to which he attests he did not experience acne vulgaris prior to service.  Indeed, he indicated that he had "a little facial blackheads" and nothing like he experienced during service.  See pages 24-25 of the Board hearing transcript.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  This evidence raises a reasonable possibility of substantiating the claim, in that it suggests that the in-service acne vulgaris either did not exist prior to service or was aggravated in service.  As discussed below, the duty to obtain an examination with opinion is triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the claim for service connection for a skin disorder, claimed as acne vulgaris is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a skin disorder, claimed as acne vulgaris is reopened; the appeal is granted to this extent only.


REMAND

With respect to the merits of the issue of entitlement to service connection for a skin disorder, claimed as acne vulgaris, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In the instant case, the record demonstrates a diagnosis of acne vulgaris.  The Veteran's service treatment records document in-service complaints of and treatment for acne vulgaris.  Furthermore, the Veteran has indicated that he did not experience this type of skin disorder prior to active duty.  The Board observes that the Veteran is competent to report such observations.  Accordingly, in light of the Veteran's statements concerning lack of symptoms prior to service, the Board finds that he should be afforded a VA examination to determine the etiology of his claimed acne vulgaris. See 38 C.F.R. § 3.159(c)(4).

Additionally, the Board notes that a skin disorder was not identified on the April 1975 examination when he was accepted for service.  Therefore, the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002).  That presumption can only be rebutted by clear and unmistakable evidence that the disability both pre-existed and was not aggravated in active service.  Id.  To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).
If the presumption is not rebutted the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

An examination is also needed to obtain an opinion as to whether the Veteran's current skin disability is related to the acne vulgaris noted during service, and whether his skin disability clearly and unmistakably pre-existed service and was not aggravated in service.

The Veteran seeks an increased rating for his service-connected left foot disability.  He was afforded a VA examination in July 2013; however, at the November 2014 Board hearing, the Veteran indicated that the severity of his service-connected foot disability had increased since the examination.  The Veteran testified that he experiences severely painful symptoms in his left foot.  The Veteran also indicated of some possible fusion of the bones in the left toe.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  On the July 2013 examination, the examiner indicated that the Veteran's foot disability symptoms were mild to moderate; and there was no fusion noted, however, no x-ray was taken.

Based on the Veteran's hearing testimony and the most recent VA examination, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected left foot disability.

In addition, the Veteran has alleged being unemployable due to service-connected feet and the pending claim for an increased rating may therefore affect his eligibility for a TDIU.  The Veteran is currently ineligible for TDIU on a schedular basis.  However, given that the issue for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for and the claim for increased rating should be remanded together.  

Finally, during the Board hearing, the Veteran identified potential outstanding private treatment records.  Indeed, he noted that he had recent treatment from Dr. S.W. of the Macon medical Clinic and Dr. C.  As noted, the record was held open in order for him to provide the records; however, after a review of the claims file (to include paper and electronic), it does not appear any additional treatment records were provided.  As the claims are being remanded, the Veteran should be provided an opportunity to identify and provide any additional treatment records relevant to the issues before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the names of any private doctors who have treated him for his skin and left foot conditions.  Obtain all identified records, to include treatment records from Dr. S.W. of the Macon medical Clinic and Dr. C.  Additionally, obtain any relevant VA treatment records dated from December 2014 onward.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all identified treatment records and/or responses have been received.  Schedule the Veteran for an appropriate VA examination so as to determine the current nature and etiology of his skin disorder, claimed as acne vulgaris.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings and each skin diagnosis must be reported in detail.

With regard to each skin disorder identified, provide an opinion regarding the relationship between each diagnosed skin disability and service.  Each opinion must be addressed using the following criteria:  Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disability had its onset during the Veteran's period of active duty service.  The examiner must consider the statements made by the Veteran about his skin problems and treatment in service.  If those statements are found to relate medically incredible information, the reasons for such an opinion must be stated.  

The examiner must opine as to whether the Veteran's acne vulgaris clearly and unmistakably preexisted the period of service from October 1975 to November 1979.

If the examiner finds that the Veteran's acne vulgaris (or any other skin disorder identified) clearly and unmistakably preexisted service, the examiner should opine as to the basis for the finding of clearly and unmistakably preexisting service and whether such disorder was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression).

If the examiner finds that the Veteran's acne vulgaris (or any other skin disorder) did not clearly and unmistakably preexist service and/or was not clearly and unmistakably aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset during the period of service from October 1975 to November 1979, or is otherwise the result of a disease or injury during that period of service.

A complete rationale should be given for all opinions and conclusions rendered.

3.  After all identified treatment records and/or responses have been received.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left foot disability.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, must be accomplished.  Examination findings should be reported to allow for application of all pertinent rating criteria to include hallux valgus.  Please note and address any other separate foot injuries.

In reassessing the severity of this disability, the examiner should describe all associated symptoms and functional or other impairment, including in terms of whether there is consequent moderate, moderately severe or severe foot injury.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause, will result in denial of the claims (as these are examinations done in conjunction with reopened and increased rating claims).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examinations were sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


